AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                 Page I of I



                                    UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                v.                                             (For Offenses Committed On or After November I, 1987)


                     Juventino Ramirez-Leon                                    Case Number: 2:19-mj-8873

                                                                               Paul W. Blake
                                                                               Defendant's Attorney


REGISTRATION NO. 84252298
THE DEFENDANT:

 D was found guilty to count(s)
                                          ___
 IZI pleaded guilty to count(s) 1 of Complaint
                                                      ___;;__~--~---------------~-~~




      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                             Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                    1

 D The defendant has been found not guilty on count(s)
                                                                           ---------~---------
 0 Count(s)                                                                    dismissed on the motion of the United States.
                  ---------~-~---~~-



                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               IZI TIME SERVED                              D _ _ _ _ _ _ _ _ _ _ days

IZI Assessment: $10 WAIVED IZI Fine: WAIVED
IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative,                           charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.




             nusM                                MAR 2 6 2019             HO ORABLE RUTH B                       EZ MONTENEGRO
                                      CLERK. U.S       CVi.:;;;~!C:i' CO•.iRTUNjITED STATES MAGISTRATE JUDGE
                                  SOUTHERN       msm1=-~~AUFOR;·HA I
                                  BY                  c:./::: l'Jtr>UTY J
Clerk's Office Copy                                                 · -                                                     2:19-mj-8873
